Exhibit 10.16
 
AMENDMENT NO. 1 TO
 
SENIOR SECURED CONVERTIBLE NOTE
 
This AMENDMENT NO. 1 TO SENIOR SECURED CONVERTIBLE NOTE (this “Amendment”) dated
as of October 12, 2011 (the “Effective Date”) is entered into by Red Rock
Pictures Holdings, Inc., a Nevada corporation (the “Company”).
 
Recitals
 
WHEREAS, the Company and Emerald Asset Advisors, LLC, a Delaware company
“Emerald”) entered into a Senior Secured Convertible Note, dated December 28,
2008 (the “Senior Secured Convertible Note”), in the original principal amount
(the “Original Principal Amount”) of $100,000 in favor of Emerald;
 
WHEREAS, pursuant an Agreement, dated September 19, 2011, by and between Emerald
and The Exchange LLC, a Nevada limited liability company, (the “Exchange LLC”)
Emerald assigned the Senior Secured Convertible Note to the Exchange LLC;
 
WHEREAS, the Maturity Date of the Senior Secured Convertible Note is December
28, 2009 (subject to extension at the option of the Holder) and as of the date
hereof the Original Principal Amount remains outstanding;
 
WHEREAS, Section 3(b)(ii) of the Senior Secured Convertible Note provides that
the Conversion Price means $006;
 
WHEREAS, in consideration of the forgiveness by the Exchange LLC of an
additional $100,000 of indebtedness (the “Additional Debt”) owed to by the
Company, and extending the Maturity Date of the Senior Secured Convertible Note
to October 5, 2012, the Company has agreed to amend the Conversion Price to
$0.001; and
 
WHEREAS, the parties desire that, the Senior Secured Convertible Note be amended
to reflect (i) the extension of the Maturity Date of the Senior Secured
Convertible Note to October 5, 2012, and (ii) that the Conversion Price (as
defined in the Senior Secured Convertible Note) be $0.001; and
 
NOW, THEREFORE, in consideration of the foregoing, and of the mutual
representations, warranties, covenants, and agreements herein contained, the
parties hereto agree as follows:
 
Agreement
 
Section 1.   Defined Terms. Unless otherwise indicated herein, all terms which
are capitalized but are not otherwise defined herein shall have the meaning
ascribed to them in the Senior Secured Convertible Note.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 2.   Amendment to Senior Secured Convertible Note.
 
(a)           The second sentence of Section (1) “Payment of Principal” of the
Senior Secured Convertible Note is hereby amended and restated in its entirety
as follows:
 
 “(ii)        “The “Maturity Date” shall be October 5, 2012, as may be extended
at the option of the Holder (i) in the event that, and for so long as, an Event
of Default (as defined in Section 4(a)) shall have occurred and be continuing on
the Maturity Date (as may be extended pursuant to this Section 1) or any event
that shall have occurred and be continuing that with the passage of time and the
failure to cure would result in an Event of Default and (ii) through the date
that is ten (10) Business Days after the consummation of a Change of Control in
the event that a Change of Control is publicly announced or a Change of Control
Notice (as defined in Section 5(b)) is delivered prior to the Maturity Date.”
 
(b)           Section (3)(b)(ii) of the Senior Secured Convertible Note is
hereby amended and restated in its entirety as follows:
 
 “(ii)        “Conversion Price”   means, as of any Conversion Date (as defined
below) or other date of determination, $0.001, subject to adjustment as provided
herein.”
 
Section 3.   Forgiveness of Debt.  The Additional debt owed to the Exchange LLC
by the Company is hereby forgiven and extinguished.
 
Section 4.            Board Consent for Conversion.  Any conversion of debt owed
to the Exchange LLC under the Senior Secured Convertible Note must be approved
by the Board of Directors of the Company and in the event that the Board of
Directors does not approve such conversion request, the corresponding principal
amount shall be due.
 
Section 5.            Ratifications; Inconsistent Provisions. Except as
otherwise expressly provided herein, the Senior Secured Convertible Note, is,
and shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except that on and after the Effective Date, all
references in the Senior Secured Convertible Note to “this Agreement”, “hereto”,
“hereof”, “hereunder” or words of like import referring to the Original
Agreement shall mean the Senior Secured Convertible Note as amended by this
Amendment.  Notwithstanding the foregoing to the contrary, to the extent that
there is any inconsistency between the provisions of the Senior Secured
Convertible Note and this Amendment, the provisions of this Amendment shall
control and be binding.
 
Section 6.            Counterparts. This Amendment may be executed in any number
of counterparts, all of which will constitute one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party.  Facsimile or other electronic
transmission of any signed original document shall be deemed the same as
delivery of an original.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to Senior
Secured Convertible Note to be executed as of the date first written above by
their respective officers thereunto duly authorized.
 

 
RED ROCK PICTURES HOLDINGS, INC.
           
By:
 /s/
   
Name:
Eric Kotch
   
Title:
Chief Financial Officer, Treasurer and Secretary
 

 
Acknowledged and Accepted as of
the date first written above:
 
THE EXCHANGE LLC
       
By:
/s/
 
Name:
Peter Schur
 
Title:
Member / President
 

 
[Signature Page to the Amendment No. 1]
 
 
3

--------------------------------------------------------------------------------